Citation Nr: 9900378	
Decision Date: 01/08/99    Archive Date: 01/19/99

DOCKET NO.  97-23 105	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania



THE ISSUE

Entitlement to an increased rating for the service-connected 
major seizure disorder, currently evaluated as 10 percent 
disabling.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Julie L. Salas, Associate Counsel



INTRODUCTION

The veteran served on active duty from May 1973 to July 1975.

This matter comes to the Board of Veterans Appeals (Board) 
on appeal of an April 1997 rating decision of the RO.  



REMAND

The veteran contends that her service-connected seizure 
disorder is more severe than the current rating indicates.  

The veteran was afforded a VA examination in March 1997.  At 
that time, the veteran reported that her last seizure had 
occurred four years prior thereto, but that, for the last 
year and a half, she had been experiencing occasional orbital 
headaches and visual spots.  According to the report, the 
examining physician did not have access to the claims file 
prior to the examination and was unable to determine the 
etiology of these symptoms.  

In light of the above evidence, the Board finds that the VA 
examination conducted to date is inadequate for evaluation 
purposes because it does not include sufficient detail for 
rating the disabilities at issue and further examination 
should be conducted on remand.  38 C.F.R. § 4.2.  
Specifically, it is unclear whether the veterans orbital 
headaches and visual spots are manifestations of her service-
connected seizure disorder, or are proximately related to her 
service-connected seizure disorder.  Hence, the Board finds 
that a contemporaneous examination to determine the current 
severity of the veterans service-connected major seizure 
disorder, including an assessment of the etiology of her 
current symptoms of orbital headaches and visual 
disturbances, as well as the obtaining of all records of 
treatment for the service-connected seizure disorder and the 
orbital headaches and visual disturbances, would materially 
assist in the adjudication of the veterans claim.  

In light of the foregoing, the Board is REMANDING this case 
for the following actions:

1.  The RO should take appropriate steps 
to contact the veteran in order to obtain 
the names and addresses of all medical 
care providers who treated her for her 
major seizure disorder and the orbital 
headaches and visual disturbances since 
1982.  After securing the necessary 
release, the RO should attempt to obtain 
copies of all records from the identified 
treatment sources.  

2.  The veteran should then be scheduled 
for a VA examination by an appropriate 
specialist to determine the current 
severity of her service-connected major 
seizure disorder, to include an 
assessment of the likely etiology of the 
claimed orbital headaches and visual 
disturbances and any other reported 
symptoms, including seizure activity, 
that the examiner concludes may be 
associated with the veterans service-
connected seizure disorder.  All 
indicated testing in this regard should 
be completed.  The claims folder should 
be made available to the examiner for 
review before the examination.  The 
examiner should report detailed findings 
and provide a complete rationale for all 
opinions expressed.  

3.  Following completion of the 
development requested hereinabove, the RO 
should again review the veterans claim.  
If any benefit sought on appeal is not 
granted to the veterans satisfaction, 
then she and her representative should be 
issued a Supplemental Statement of the 
Case and afforded a reasonable 
opportunity to reply thereto.  

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  In 
taking this action, the Board implies no conclusion as to any 
ultimate outcome warranted.  No action is required of the 
veteran until she is otherwise notified by the RO.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBAs ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).
- 2 -
